Chembio Enters $900,000 Development Contract with Contractor to CDC for Point of Care Influenza Test MEDFORD, NY— December 17, 2009Chembio Diagnostics, Inc. (OTC.BB: CEMI), a NY-based company that develops, manufactures, licenses and markets proprietary rapid diagnostic tests, entered into a milestone based development agreement for up to approximately $900,000 in connection with the development and initial supply of a multiplex rapid point-of-care (“POC”) influenza immunity test.The test will utilize Chembio’s patented Dual Path Platform (DPP®) technology.The agreement contemplates a period of approximately nine months in which the development activity is to be completed.Chembio entered this agreement with a private contracting organization that is engaged to enter into, implement and provide technical oversight of agreements relating to pandemic preparedness on behalf of its client, the United StatesCenters for Disease Control and Prevention (“CDC”). The objective of the project is to develop a product that can determine an individual’s immunity to seasonal and novel influenza viruses, including novel swine H1N1, either in the field or in an outpatient setting.The test will have six different parameters (representing different influenza strains) plus a control line on a single POC DPP® device.The test will allow visual interpretation of results and/or will be used with a portable digital reader that will be customized for this application. Rapid responses in the field require a POC test for influenza immunity, as well as infection. Current test platform technologies for infection and immunity are not suitable for reliable POC testing.Therefore new technologies such as Chembio’s DPP® are required to develop new multiplex POC tests in order to meet current medical challenges. Javan Esfandiari, Chembio’s Senior Vice President of Research & Development and the inventor of DPP® commented, “We are pleased to enter this development program.I believe that the performance advantages that our DPP® technology has been demonstrated in other projects for multiplexed tests and was a critical factor in our receiving this opportunity.” Lawrence Siebert, Chembio’s CEO commented, “This immunity test will complement the work we are already doing in influenza antigen detection (seasonal and novel H1N1), enabling us to further pursue a total solution for point of care influenza preparedness” About Chembio Diagnostics Chembio Diagnostics, Inc. develops, manufactures, licenses and markets proprietary rapid diagnostic tests in the growing $5 billion point-of-care testing market.
